 Case 3:11-cr-00070-HES-JRK Document 86 Filed 12/04/20 Page 1 of 1 PageID 351




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA

 vs.                                                                CASE NO: 3: 11-cr-70-J-20JRK

 DEMETRIUS RICHARDO GALLOWAY

                      ACCEPTANCE OF PLEA OF GUILTY, ADJUDICATION
                       OF GUILT, AND NOTICE OF FINAL REVOCATION

         This matter is before the Court on a Report and Recommendation Concerning Plea of Guilty by

. United States Magistrate James R. Klindt (Doc. No. 85), filed November 24, 2020.

         This Court adopts the Report and Recommendation Concerning Plea of Guilty (Doc. 85) and

 accepts Defendant's plea of guilty to Count(s) One through Four ofthe Superseding Petition, and Defendant

 is adjudged guilty of such offenses.

         FINAL REVOCATION is hereby scheduled for Wednesday, January 6, 2021, at 10:00 am,

 before the Honorable Harvey E. Schlesinger, United States District Judge, in Courtroom 1 0C, 10th Floor,

 United States Courthouse, 300 North Hogan Street, Jacksonville, Florida.

         DONE AND ORDERED at Jacksonville, Florida, this2,u12 day of December, 2020.




 Copy to:        David Rodney Brown, Esq.
                 Maurice C. Grant, II, Esq.
                 U.S. Marshal
                 U.S. Probation
                 Defendant (on bond)
